 1 ERNEST GALVAN – 196065
   CARA E. TRAPANI – 313411
 2 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 3 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 4 Facsimile: (415) 433-7104
   Email:       egalvan@rbgg.com
 5              ctrapani@rbgg.com
 6 Attorneys for Plaintiff RENA WYMAN
 7
 8                            UNITED STATES DISTRICT COURT
 9            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11 RENA WYMAN,                                Case No. 2:18-CV-02621-TLN-EFB
12               Plaintiff,                   ORDER GRANTING STIPULATED
                                              REQUEST TO DISMISS CASE
13       v.
                                              Judge: Hon. Troy L. Nunley
14 HIGH TIMES PRODUCTIONS, INC., and
   CALIFORNIA EXPOSITION AND                  Trial Date:    None Set
15 STATE FAIR,
16               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                      ORDER GRANTING STIPULATED REQUEST TO DISMISS CASE
 1         Pursuant to the parties’ Stipulation of Dismissal of Case and the parties’
 2 representations to the Court concerning settlement NOW, THEREFORE, IT IS HEREBY
 3 ORDERED as follows:
 4         1.     All of Plaintiff’s claims in the above-captioned action are hereby dismissed,
 5 with prejudice.
 6         2.     The Complaint in this action is hereby dismissed.
 7         3.     The Court retains jurisdiction over this case with respect to Defendant High
 8 Times Productions, Inc. to enforce the terms of the settlement of Plaintiff’s claims against
 9 High Times (“High Times Settlement Agreement”). Should this Court become
10 unavailable, the parties shall request that another judge or magistrate judge be assigned
11 authority over this matter.
12         4.     Defendant California Exposition and State Fair is hereby dismissed from this
13 case. The Court does not retain jurisdiction over Cal Expo for any purpose.
14
15         IT IS SO ORDERED.
16
17 DATED: September 30, 2019
                                                             Troy L. Nunley
18                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
                       ORDER GRANTING STIPULATED REQUEST TO DISMISS CASE
